DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (U.S. Publication No. 2007/0179610).
Biedermann et al. discloses a modular implant (1) device for the spine, the modular implant device for location between two adjacent vertebrae, comprising: a first member (4) sized to span a distance between the two adjacent vertebrae, the first member including a first upper engagement surface (Figure 3) for engaging a first lower endplate portion of a first vertebral body of the two adjacent vertebrae and a first lower engagement surface (Figure 3) for engaging an first upper endplate portion of a second vertebral body of the two adjacent vertebrae; a second member (3) sized to span the distance between the two adjacent vertebrae, the second member including a second upper engagement surface (Figure 3) for engaging a lower endplate of a first vertebral body of the two adjacent vertebrae and a second lower engagement surface (Figure 3) for engaging an upper endplate of a second vertebral body of the two adjacent vertebrae; and the first member further comprising a first opening (Figure 2) extending from the first upper engagement surface to the first lower engagement surface; wherein the second member is sized and configured to fit inside of the first opening (Figure 3, Paragraph 96).
Regarding claim 2, a first distance between the first upper engagement surface and the first lower engagement surface equals a second distance between the second upper engagement surface and the second lower engagement surface (paragraph 97).
Regarding claim 3, when the second member is inside of the first opening, the first and second upper engagement surfaces are coplanar (Paragraph 97, “common contact plane”).
Regarding claim 4, when the second member is inside of the first opening, the first and second lower engagement surfaces are coplanar (Paragraph 97, “common contact plane”).
Regarding claim 5, when the second member is inside of the first opening, the first and second upper engagement surfaces are coplanar (Paragraph 97, “common contact plane”).
Regarding claim 6, the first member comprises a first material and the second member comprises a second material, wherein the first and second materials are the same material (it can be construed from paragraph 46 that the materials are the same).
Regarding claim 7, the first member comprises a first material and the second member comprises a second material, wherein the first and second materials are different materials (Paragraph 47, “different materials may also be used for the various components”). 
Regarding claim 10, the modular implant device, further comprises: a third member (2) sized to span the distance between the two adjacent vertebrae, the third member including a third upper engagement surface (Figure 1-3) for engaging a lower endplate of the first vertebral body of the two adjacent vertebrae and a third lower engagement surface (Figure 1-3) for engaging an upper endplate of the second vertebral body of the two adjacent vertebrae; and the second member (3) further comprising a second opening (Figure 2) extending from the first upper engagement surface to the first lower engagement surface; wherein the third member is sized and configured to fit inside of the second opening (Figure 2, 3).
Regarding claim 11, the first, second and third members each comprise a locking opening (25), and the first, second and third members are secured together by a locking pin (8) extending through the locking openings in the first, second and third members.
Claim(s) 12-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonin, Jr. (U.S. Patent No. 8657882).
Bonin, Jr. discloses a modular implant device (Figure 1) for the spine, the modular implant device for placement between two adjacent vertebrae, comprising: a first member (20) sized to span at least a portion of a distance between the two adjacent vertebrae, the first member including a first body having a first upper surface and a first lower surface and a first opening formed through the body which extends from the first upper surface to the first lower surface (Figure 2), the first opening having a first height (Figure 2); a second member (40) sized to span at least a portion of a distance between the two adjacent vertebrae, the second member including a second body having a second upper surface and a second lower surface and a second height, the second height being less than the first height (Figure 2), the second body being sized and configured to fit fully within the first opening (Figure 1); a first end cap (30) having a first insert portion (37) that fits within the first opening (Figure 1) and a rim portion (34) which extends upwards from the insert portion.
Regarding claim 13, the first rim portion further includes a first engagement surface (31) for engaging an endplate portion of a first vertebral body of the two adjacent vertebrae, wherein when the second body is positioned fully within the first opening (Figure 1) and the first insert portion of the first end cap is positioned within the first opening (Figure 1), the second upper surface is substantially in contact with at least a portion of a lower surface of the first insert portion (Figure 1).
Regarding claim 14, a cross-sectional dimension of the first rim portion (diameter) is greater than a cross-sectional dimension (24) of the first member. A part of the first member 24 has a cross-section that is less than the cross-sectional diameter of the rim. 
Regarding claim 17, the first member comprises a first material and the second member comprises a second material, wherein the first and second materials are the same material (Column 5, Lines 8-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (U.S. Publication No. 2007/0179610) of O’Neil et al. (U.S. Publication No. 2011/0319999).
Biedermann et al. discloses the claimed invention except for the first member comprising titanium and the second member comprising silicon nitride or vice versa. O’Neil et al teaches spinal fusion device that can be produced from a single material or from multiple materials including Titanium and silicon nitrides (paragraph 119). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Biedermann et al. with the first member comprising titanium and the second member comprising silicon nitride or vice versa in view of O’Neil et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonin, Jr. (U.S. Patent No. 8657882) in view of O’Neil et al. (U.S. Publication No. 2011/0319999).
Bonin, Jr discloses the claimed invention except for the first and second members being made of different materials. O’Neil et al. teaches a fusion implant that can be produces from multiple materials (paragraph 119). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Bonin, Jr. with the first member and the second member being made from different materials in view of O’Neil et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (i.e a harder material for the second member to prevent stripping of the gears) as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claims 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fail to disclose a modular implant device as claimed and further including a second end cap with an insert portion that fits inside the first opening and a second rim portion extending from the insert portion.
It is also not disclosed that the first member has an inwardly extending ridge positioned in the first opening for engaging the first insert portion of the second member.
Finally, it is not disclosed that there is a third member positioned fully within the second member and having a height less than the first height. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775